DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Kumar teaches that it was known in the art to search multimedia using search terms and Budzik teaches searching related to a user’s current work context, however the prior art fails to teach or suggest “A method for retrieving stored multimedia content comprising: receiving at least a partial search term entered by a user in an enterprise; generating one or more candidate search terms from the partial search term using user-context data of other users in the enterprise who have roles in the enterprise similar to the user's role in the enterprise, the user-context data of other users including preferences, viewing history, and history of selection of topics during search sessions; displaying on a display device the generated one or more candidate search terms; receiving a candidate search term selected from among the generated one or more candidate search terms; using the selected candidate search term and user-context data representative of a current context of the user to identify one or more search results from among the stored multimedia content, the user-context data of the user including data that is representative of the user's role in the enterprise and the user's current environment including the user's geographic location in the enterprise; displaying on the display device a list of the one or more identified search 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ramer et al. (US Pub. 2014/0181100) discloses predictive text completion for a mobile communication facility.
	Jeon et al. (US Pub. 2013/0007792) discloses recommending media programs based on media program popularity. 
	Ayzenshtat et al. (US Pat. 10,185,748) discloses combining natural language and keyword search queries for personal content collections. 
	Upstill et al. (US Pat. 8,041,730) discloses using geographic data to identify correlated-geographic synonyms.
	Reed (US Pub. 2014/0164348) discloses a method and system for previewing search results. 
	Parikh et al. (US Pub. 2013/0080423) discloses recommendations for search queries. 
	Hansson et al. (US Pub. 2012/0047135) discloses predictive query completion and predictive search results. 

	Ives et al. (US pub. 2009/0083232) discloses search results with search query suggestions. 
	Kim (US Pub. 2009/0043741) discloses autocompletion and automatic input method correction for partially entered search query.
	Subramanian Karthik (US Pub. 2014/0280000) discloses autocomplete using social activity signals.
	Lee et al. (US Pub. 2014/0207789) discloses system and method for providing location-sensitive auto-complete query.
	Ortega et al. (US Pat. 6,564,213) discloses search query autocomplete. 
	Levin (US Pub. 2016/0321727) discloses enhancing search queries using implicit data.
	Kamvar et al. (US Pub. 2005/0283468) discloses anticipated query generation and processing in a search engine.
	Kumar et al. (US Pub. 2009/0199230) discloses a system, device, and method for delivering multimedia. 
	Budzik et al. (US Pub. 2007/0185865) discloses a method for generating search results model at a search engine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 13, 2021